



Exhibit 10.31
logoa05.jpg [logoa05.jpg]
PRIVATE AND CONFIDENTIAL


February 1, 2018
Amit Sharma
A-20 Niti Bagh
New Delhi-110049


Re: India Assignment


Dear Amit Sharma:


On behalf of American Tower Corporation (“ATC”), we congratulate you on, and
intend by this letter to clarify your international assignment to the employment
of ATC India Infrastructure Private Limited (“ATC Infra”) based in Gurgaon,
India.


This assignment has an effective start date of February 1, 2018. ATC Infra will
issue you an employment letter to absorb you into its employment (such period of
assignment, the “Indian Employment Period”). Please note that you are not being
assigned to ATC Infra in order to render services for ATC or on ATC's behalf.
Rather, the work undertaken for ATC Infra (“ATC Infra Work”) shall be deemed
solely undertaken for ATC Infra, shall be distinct from work undertaken by you
for the Company and, during the Indian Employment Period, ATC shall not be
responsible for any acts or omissions committed by you with respect to ATC Infra
Work. Rather, you will be rendering the ATC Infra Work to ATC Infra solely as
its employee and will be under its sole supervision and control with respect to
the ATC Infra Work for the entirety of the Indian Employment Period. However,
your service at ATC Infra will be included in calculating your overall service
in the group.


Mr. Pankaj Mittal will be your principal contact in India. He will help you
maintain key contacts within ATC Infra and will, if required, participate in
merit increase, bonus and share allocation discussions (if any). Mr. Mittal will
also be your principal HR contact in the Company.


To facilitate your assignment, and for other administrative or business
purposes, ATC and ATC Infra may share information that they maintain about you,
such as information about your work qualifications, compensation or benefits
enrollments, either with one another or with other agents or affiliates, whether
operating in your home country, your host country or elsewhere.


Please feel free to contact me with any other questions that you may have. If
you are in agreement with the terms of the assignment as outlined here, please
sign below and return this letter to me, retaining a copy for your own record.
On behalf of ATC, I would like to congratulate you on your international
assignment with ATC Infra .


**Remainder of Page Intentionally Left Blank - Counterpart Signature Page
Follows**





--------------------------------------------------------------------------------







AMERICAN TOWER CORPORATION


BY:
/s/ Edmund DiSanto
Name:
Edmund DiSanto, General Counsel, Secretary,
 
Executive Vice President and Chief Administrative Officer
Date:
February 1, 2018
 
 



        
 
                               
Name:
Amit Sharma
Date:
February 1, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
    






    
    
    





